Peb Curiam.
The jury rendered a verdict in the Mercer Circuit in favor of the plaintiff for $6,500.
We think the motion for a nonsuit was properly denied. It was rested in part upon the contention that there was no evidence of the defendant’s negligence. We think there was. It appeared that the decedent was riding in an automobile operated by the defendant; that defendant operated the automobile in such a careless and negligent manner that while riding through Cadwalador Park in Trenton it left the road and thereafter traveled seventy-five feet when it collided with a tree, and the result was that plaintiff’s intestate was seriously injured and died the following day.
*568Defendant further says that the motion to nonsuit should have been granted because there was no proof that plaintiffs intestate was an invitee in his automobile. We think there was such proof, although the proof was contradicted. The testimony was that before decedent entered the car defendant said to him, “I will take you home,” and asked decedent -to get into the car. Decedent entered and they started.
The motion for a direction of a verdict was properly denied for the same reason that the motion for nonsuit was properly denied.
We cannot say that the verdict is against the weight of the evidence.
The criticism of the court’s charge contained in the defendant’s brief is not [assigned as a reason for setting aside the verdict.
The rule to show cause will be discharged, with costs.